﻿
Allow me to start by congratulating Mr, Dante Caputo of Argentina on his election to the presidency of the forty-third session of the General Assembly. This attests to his proved diplomatic skills and tact as a statesman and to the important role that his country  Argentina, continues to play in promoting international understanding, peace and co-operation. With his wisdom and experience, I have no doubt that he will guide our deliberations with distinction.
Last year we elected Mr. Peter Florin of the German Democratic Republic to preside over the meetings of the Assembly. We discharged his onerous duties with outstanding competence and dedication. I should like, therefore, to take this opportunity to thank him for his contribution to the work of our Organization.
I wish also to express Zambia's appreciation to the Secretary-General, Mr. Javier Pérez de Cuellar, for the leadership he has provided to the United Nations and for his patience and tenacity in bringing peace to areas of tension.
Until recently, the United Nations, and indeed the entire multilateral system, have been subjected to severe strains and challenges because of the continuing threat of nuclear war, regional conflicts and the most difficult economic crisis facing the developing countries.
However,  as we move closer to the beginning of the 1990s, hope and promise are beginning to emerge in the sphere of international political relations. The most important indication of changed perspectives and policies is the improvement in the relations between the Soviet Union and the United States signified by the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - in a concrete and significant step towards disarmament.
The hope that we all now share is that the United States and the Soviet Union will build on this foundation and cut back on the remaining nuclear stockpiles, on chemical and biological arsenals and on conventional arms, with a view to their eventual elimination in pursuance of general and complete disarmament under effective international control.
The convening of the third special session of the General Assembly devoted to disarmament here in New York earlier this year represented yet another multilateral effort to advance the cause of disarmament. The failure of that session was a source of great disappointment to many of us because it was a blow against multilateralism as well. We had hoped that progress at that conference would give further encouragement to the Soviet Union and the United States to undertake further disarmament efforts. We should, however, not relent in our efforts to bring about general and complete disarmament under effective international control. It is our considered view, therefore, that another attempt should be made in the not-too-distant future to hold a fourth special session of the General Assembly devoted to disarmament to address the urgent issues facing mankind today.
Another area where there has been co-operation between the Soviet Union and the United States is the Treaty negotiated by the United Nations aimed at ending the conflict in Afghanistan. It is a matter of regret, however, that although the Treaty was intended to bring peace to that long-suffering country, the reality is that the provisions of that Agreement are not being fully observed. Zambia urges all those involved to give teal and practical meaning to the Treaty so that peace may quickly return to Afghanistan. Zambia also wishes to compliment the Soviet Union for observing its side of the Agreement.	.
For a long time, we have been greatly distressed by the war between Iran and Iraq. The heavy loss of life and property, the danger that the war might spread beyond the borders of the two combatants and the presence of foreign fleets in the Gulf have all underlined the gravity of the situation. We are delighted that both Iran and Iraq have now accepted Security Council resolution 598 (1987) which provides for ending the war. Zambia commends both countries for their courage and statesmanship in adopting diplomacy as a substitute for war. It is a historical fact that conflicts end at the negotiating table. For this reason we are encouraged by the recent report that the two parties met in direct talks under the auspices of the Secretary-General at United Nations Headquarters. We urge them to move rapidly towards the implementation of the remainder of resolution 598 (1987).
In urging Iran and Iraq to move towards the cease-fire, the United Nations has played a singular role demonstrating since again that the world body and its Charter remain important instruments of peace.
The United Nations has also been active in Western Sahara. The fact that the Sahraoui Arab Democratic Republic and Morocco have accepted in principle the Secretary-General's proposal that a referendum be held to determine the future of the territory is an important step towards resolving this problem. However, a number of important issues remain to be resolved. Only when these are resolved can there be a free and fair referendum in the territory. Furthermore, in carrying out this process, it is important to ensure that the credibility and image of the United Nations remain untarnished.
The Middle East remains an area of tension. The central issue has always been whether the Palestinian people will be free, like any other people, to attain and exercise their inalienable rights, their self-determination and their right to national independence. But there are, in addition, the questions of occupied Arab lands and the status of Jerusalem, in our view, these issues require to be addressed if peace and security for all are to return to the Middle East.
Recently the Palestinian people stepped up their resistance to Israeli rule and occupation. Instead of resolving the underlying problems, Israel has responded with an iron hand, resulting in great loss of Palestinian life. It is our belief that a just and comprehensive peace in the region can only come out of an international conference on peace in the Middle East in conformity with paragraph 6 of the Geneva Declaration, General Assembly resolutions 38/58 C of 1983, 42/66 D of 1987, and other relevant resolutions.
The Palestinian people and the people of Israel both desire peace and security. That is why it is important that both peoples be represented at the proposed conference by their genuine leaders. The Palestine Liberation Organization (РLO) represents the Palestinian people and must therefore attend as a full member. The security of Israel lies in negotiating peace with the genuine leaders of the Palestinian people.
Last month I joined my colleagues of the non-aligned countries at out conference on the island of Cyprus. We saw for ourselves the reality of the division of the island into two separate communities. My delegation to that conference was heartened by the Secretary-General's efforts which culminated in the Geneva meeting last August between the President of Cyprus, Mr. George Vassiliou, and the leader of the Turkish Cypriot Community, Mr. Rauf Denktash.
Zambia hopes that the negotiations under way will result in the reconciliation of the two sides, the withdrawal of foreign troops and settlers, and the voluntary return of refugees to their homes. May I be permitted to make a few remarks about Kampuchea and the Korean peninsula? Zambia welcomes the recent statement by Viet Nam about the withdrawal of its troops from Kampuchea. We also support the results of the Jakarta informal meeting by the various factions of Kampuchea, We believe that the road to peace lies in the withdrawal of foreign troops from that country and in a political settlement by the various factions.
Tension continues in the Korean peninsula. The issue is the peaceful reunification of that land through dialogue and consultation between the North and South. Zambia welcomes the recent moves aimed at reducing tension and increasing trade between the two sides. These must be seen as initial steps towards the political reunification of Korea.
Central America is another troubled region that requires serious attention. Peace will never return to that region until foreign interference and destabilization cease.-. Nicaragua, in particular, is one country that has been and continues to be a victim of externally sponsored acts of destabilisation.
Zambia welcomes' and supports the Peace Agreement signed by the five Presidents of the area in Guatemala in August last year and calls upon the rest of the international community to endorse those efforts whose aim is to bring peace to Central America. At the same time, we urge the Governments of the region to continue their efforts by complying with the terms and conditions provided for in the Agreement. We also appeal to the United States to cease its support to the contras and efforts to undermine the economy of Nicaragua. This will enable the process of dialogue between the Government of Nicaragua and the contras to move forward and make progress. The situation in southern Africa continues to be grave. The South African apartheid regime, though still entrenched, is shaken by the general opposition to apartheid by the international community and by the courage and determination of the black population in the fight against the evil system.
State terrorism against the black population remains the cornerstone of apartheid, with the South African army playing the leading role in the campaign of repression and violence. The number of organizations and individuals banned keeps growing as the opposition to apartheid increases.
Evidence available indicates that the economic and financial sanctions already in place are working. South African leaders have themselves admitted this, thereby disproving those who have said that sanctions do not work. There is, however, evidence to show that a small number of countries in the Far East, Europe and Latin America, is taking advantage of the situated created by the sanctions. We appeal to them to cease aiding South Africa and to join the rest of the international community in opposing apartheid. In this respect we commend those countries which are faithfully observing the existing sections against South Africa. We appeal to the rest of the international community to apply more sanctions and to tighten the existing ones. In this regard we commend those countries and institutions which have taken and are taking measures to further isolate South Africa economically.
There is also evidence to show that arms in various forms are still flowing to racist South Africa in contravention of the arms embargo against that country. South Africa must be denied the means to wage war against its own people and its neighbours. We appeal to the Western countries involved to strictly observe the mandatory United Nations arms embargo against South Africa enshrined in United Nations Security Council resolution 418 (1977) and in subsequent resolutions. We appeal to the United Nations Security Council finally to give real meaning to its resolution 421 (1977) and make the Committee established under that resolution more effective. As a further means of isolating the apartheid regime, we also strongly urge the strict observance and enforcement by the international community of the United Nations oil embargo against South Africa. The time has come for the United Nations Security Council to institute a mandatory oil embargo against South Africa. Moreover, in order to intensify dissemination of information against apartheid, the United Nations should expand its anti-apartheid programmes to combat racist South Africa's censorship measures and disinformation campaign.
The additional pressure on South Africa we are calling for is intended to persuade the regime to hold talks with the genuine leaders of the black population so that together they can chart a new future for their country and their people. It is our firm belief that the best way of moving forward is for the genuine leaders of the oppressed majority and their white counterparts to be present at the negotiations. That is why we have called for the release from prison of Nelson Mandela and his colleagues and the unbanning of the African National Congress (ANC) and the Pan Africanist Congress of Azanla (PAC).
Ten years after the adoption of United Nations Security Council resolution 435 (1978), the situation in Namibia remains unchanged. South Africa continues its illegal and armed occupation of that territory despite the efforts of the international community to end such occupation and the gallant efforts of the South West Africa People's Organization (SWAFO), the sole and authentic representative of the Namibian people. We continue to reject "linkage" as irrelevant to the issue of Namibia's independence.
As in South Africa, the apartheid regime employs terrorism as the cornerstone of its policy in Namibia. The regime also uses the territory of Namibia for the purpose of carrying out aggression against the neighbouring independent African States, especially Angola and Mozambique. We call on the international community to Intensify its pressure on the Pretoria regime until Namibia is free. We also call on those concerned to cease exploitation of the natural resources of Namibia.
South Africa's aggression against the neighbouring independent States continues unabated. Angola and Mozambique have suffered the most from this aggression, which has been perpetrated in collaboration with local bandit groups. The rest of our countries in the region have also suffered direct aggression by South Africa.
The economic cost of apartheid to us has been extremely heavy. An estimate of physical damage in Angola between 1975 and 1985 totals $US 17 billion. Mozambique has estimated its losses between 1980 and 1985 at 3US 5.5 billion. If damage in the rest of the region were added, the total estimated cost would be between $US 25 billion and $US 30 billion. Against this background the front-line States and other neighbouring independent African States need urgent assistance, including military assistance, to enable them to withstand the effects of South Africa's destabilization and aggression.
Last August, in Oslo, we tried to address the humanitarian dimension of destabilization. At the International Conference on the Plight of Refugees, Returnees and Displaced Persons convened by the Organization of African Unity and supported by the United Nations we discussed how the international community can best assist the more than 1.3 million refugees, 5 million displaced persons and the countries of refuge. The immediate requirements are basic: food, medicines, water, sanitation, shelter and clothing. Parallel with the provision of these necessities, is the need to resettle all these people and to rehabilitate the economic and social infrastructure, mainly in Mozambique and Angola. 
One aspect of destabilization that continues to concern us is the ongoing supply of arms to the UNITA bandits. We appeal to the United States to end this support so that the Angolan people themselves can commence the process of restoring peace to their country. Let me refer briefly to the ongoing negotiations involving Angola, Cuba, South Africa and the United States. While we welcome these developments, we remain cautious about South Africa's credibility in negotiations involving self-determination and the peaceful settlement of disputes. South Africa's record is replete with failed commitments to international agreements. The Nkomati and the Lusaka Agreements come readily to mind. With regard to the recent diplomatic offensive by South Africa, it is our conviction that this is merely a ploy designed to buy time for apartheid and to enhance South Africa's tarnished image in order to pre-empt further sanctions.
At the outset I referred to the crisis facing the third world economy. Let me now turn to that issue and speak specifically about the economic crisis facing Africa.
This session of the General Assembly is taking place against the background of a continuing economic crisis in Africa despite the United Nations Programme of Action for African Economic Recovery and Development. This crisis has revealed itself in poor economic performance and falling standards of living among the people of Africa. The political and social consequences of the crisis are alarming.
A combination of domestic, external and natural factors accounts for this situation. The domestic factors are essentially structural and include the following: low saving ratios, narrow export base, shortage of key skills and rapid growth of population. Under the ongoing reform programmes in many African countries, these problems are being addressed, often at a very high social and political cost. However, it is in the external sector that Africa's problems are greatest. The fundamental issue is the unequal economic relations between the rich North and the poor South and the persistent refusal by the former to establish a new international economic order based on the principles of equity and mutual interest. The fact that the South has no role whatsoever in fixing the prices of its exports and imports is the central problem.
The inevitable outcome of these relations is that invariably the prices of our conditions are almost permanently depressed while those of industrial goods are always on the rise. No wonder our terms of trade are always against us. This, in turn, affects our capacity to import the raw materials and spare parts we need. Nor has this trade imbalance been made up by sufficient capital flows to Africa. During the early 1980s, deficits in our current account were financed by net capital flows. These flows have since declined and what we now have is net outflow of resources mainly to the multilateral financial institutions.
The debt problem has contributed very significantly to the economic difficulties of Africa. The debt burden, as measured by such indicators as the ratio of debt-service payments to export receipts, has readied alarming proportions. In an increasing number of African countries, such ratios are well in excess of 100 per cent. In such countries, the resolution of the debt problem is a necessary condition for the resumption of growth. That is why Zambia expresses its thanks and appreciation .to those countries that have agreed to forgive part or the whole of the outstanding debt by African countries.
A number of other proposals have been made on ways and means of assisting Africa to overcome its economic difficulties and especially the debt problem. While these proposals are welcome, it is necessary to observe that they have often been made without any input from Africa itself. As a result, many proposals have not taken into account the political and social conditions prevailing in our respective countries. These conditions affect our capacity to implement the proposed solutions.
It is against this background that Africa has proposed a meeting with the creditors on the issue of the external debt so that measures to resolve the problem take into full account the realities of the situation.
Another external factor that has affected some of our economies is political and economic destabilization such as that carried out by South Africa against the neighbouring independent African States. As I have shown, the cost of destabilization is very high indeed.
In addition to these domestic and external factors, Africa has suffered from natural catastrophes. The most important of these ace floods, drought, desertification, and more recently, locusts. All these impact our economies negatively. In these circumstances, Africa's plea has been that its reform programme be supported by greater inflows of real resources, from Africa's own exports, from increased bilateral and multilateral assistance and from debt relief. In this way, the international community will be responding adequately to Africa's current economic crisis.
Finally, with the lowering of tension between the East and the West, the world has an opportunity to create a safer and better future for all through genuine disarmament and co-operation in resolving all other global, regional and indeed the economic crises facing the third world. As has been demonstrated in recent years, the multilateralism that the United Nations represents remains the key to world peace and progress. Therefore, it is my country's fervent hope that all Member States will renew their commitment and continue to render full and unconditional political and financial support to our Organization for the common benefit of mankind as a whole. 
